DENY; and Opinion Filed June 10, 2015.




                                           S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-15-00682-CV

                               IN RE KAREN NEWSOM, Relator

                  Original Proceeding from the 219th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 219-50697-2008

                              MEMORANDUM OPINION
                         Before Justices Lang-Miers, Evans, and Whitehill
                                  Opinion by Justice Lang-Miers
        Relator filed this petition for writ of mandamus arguing that the trial court clearly abused

its discretion in refusing to decline jurisdiction in this suit affecting the parent-child relationship.

Ordinarily, to obtain mandamus relief, a relator must show both that the trial court has clearly

abused its discretion and that the relator has no adequate appellate remedy. In re Prudential Ins.

Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). We conclude relator has failed to

establish a right to the relief requested. We deny the petition.




                                                      /Elizabeth Lang-Miers/
                                                      ELIZABETH LANG-MIERS
                                                      JUSTICE

150682F.P05